I am compelled to dissent because I believe that the minor was employed at the time of the accident although the Commission has found otherwise. In many cases this court has failed to uphold the Commission in its findings, and this is one time when I must differ with the Commission. This boy was employed all of one afternoon and then employed the next day until 3 p.m. What more does it take to constitute employment? His services were accepted and for that length of time he was observed on the job performing his duty.